            Case 1:19-cv-04452-ALC Document 1 Filed 05/15/19 Page 1 of 24



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 LUTHER HUGUELET, individually and on behalf
 of all others similarly situated,
                                                        Civil Action No.: 19-cv-4452
                               Plaintiff,

        v.                                              CLASS ACTION COMPLAINT

 MAXIM INC. and BIGLARI HOLDINGS INC.,                  JURY TRIAL DEMANDED

                               Defendants.


       Plaintiff Luther Huguelet (“Plaintiff”), individually and on behalf of himself and all

others similarly situated, by and through his attorneys, makes the following allegations pursuant

to the investigation of his counsel and based upon information and belief, except as to allegations

specifically pertaining to himself and his counsel, which are based on personal knowledge.

                                       INTRODUCTION

       1.        Between May 15, 2016 and July 30, 2016, defendants Maxim Inc. and Biglari

Holdings, Inc. (collectively hereinafter, “Maxim”) rented, exchanged, and/or otherwise disclosed

personal information about Plaintiff Luther Huguelet’s Maxim magazine subscription to data

aggregators, data appenders, data cooperatives, and list brokers, among others, which in turn

disclosed his information to aggressive advertisers, non-profit organizations, and other third-

party companies. As a result, Mr. Huguelet has received a barrage of unwanted junk mail. By

renting, exchanging, and/or otherwise disclosing Mr. Huguelet’s Personal Reading Information

(defined below) between May 15, 2016 and July 30, 2016, Maxim violated Michigan’s

Preservation of Personal Privacy Act, H.B. 5331, 84th Leg. Reg. Sess., P.A. No. 378, §§ 1-4

(Mich. 1988), id. § 5, added by H.B. 4694, 85th Leg. Reg. Sess., P.A. No. 206, § 1 (Mich. 1989)
            Case 1:19-cv-04452-ALC Document 1 Filed 05/15/19 Page 2 of 24



(the “PPPA”).1

       2.        Documented evidence confirms these facts. For example, a list broker,

NextMark, offers to provide renters access to the Personal Reading Information of 68,557 active

U.S. subscribers to Maxim magazine (as of June 30, 2018), at a base price of “$110.00/M [per

thousand],” (i.e., 11 cents apiece), as shown in the following screenshot of the “Maxim

Magazine Mailing List” page on NextMark’s website:




1
  In May 2016, the Michigan legislature amended the PPPA. See S.B. 490, 98th Leg., Reg. Sess.,
P.A. No. 92 (Mich. 2016) (codified at M.C.L. § 445.1711, et seq.). The May 2016 amendment to
the PPPA, which became effective on July 31, 2016, does not apply retroactively to claims that
accrued prior to its July 31, 2016 effective date. See Boelter v. Hearst Commc’ns, Inc., 192 F.
Supp. 3d 427, 439-41 (S.D.N.Y. 2016) (holding that “the amendment to the [PP]PA does not
apply to Plaintiffs’ claims, and the Court will assess the sufficiency of those claims under the law
as it was when Plaintiffs’ claims accrued.”) (citing Landgraf v. USI Film Prods., 511 U.S. 224,
286 (1994)). Because the claims alleged herein accrued, and thus vested, prior to the July 31,
2016 effective date of the amended version of the PPPA, the pre-amendment version of the
PPPA applies in this case. See Horton v. GameStop, Corp., No. 18-cv-00596-GJQ-PJG, Dkt. 18
at 3-5 (W.D. Mich. 2018).

                                                 2
            Case 1:19-cv-04452-ALC Document 1 Filed 05/15/19 Page 3 of 24




See Complaint Exhibit A hereto.

       3.        Renters are able to access the Personal Reading Information of Maxim magazine

subscribers based on, but not limited to, their “gender” as well as other matching and targeting

                                                3
            Case 1:19-cv-04452-ALC Document 1 Filed 05/15/19 Page 4 of 24



data provided by Facebook. Id.

       4.        By renting, exchanging, or otherwise disclosing the Personal Reading

Information of its Michigan-based subscribers between May 15, 2016 and July 30, 2016, Maxim

violated the PPPA. Subsection 2 of the PPPA provides:

                [A] person, or an employee or agent of the person, engaged in the
                business of selling at retail, renting, or lending books or other
                written materials ... shall not disclose to any person, other than the
                customer, a record or information concerning the purchase ... of
                those materials by a customer that indicates the identity of the
                customer.

PPPA § 2.

       5.        Accordingly, Plaintiff brings this Class Action Complaint against Maxim for its

intentional and unlawful disclosure of its customers’ Personal Reading Information in violation

of the PPPA, and for unjust enrichment.

                                    NATURE OF THE CASE

       6.        To supplement its revenues, Maxim rents, exchanges, or otherwise discloses its

customers’ personal information—including their full names, the fact that they subscribe to

Maxim magazine, and home addresses (collectively “Personal Reading Information”), as well as

myriad other personal, lifestyle, and demographic information such as gender, age, and other

matching and targeting data provided by Facebook—to data aggregators, data appenders, data

cooperatives, and other third parties without the written consent of its customers.

       7.        By renting, exchanging, or otherwise disclosing – rather than selling – its

customers’ Personal Reading Information, Maxim is able to disclose the information time and

time again to countless third parties.

       8.        Maxim’s disclosure of Personal Reading Information, and other personal,

demographic, and lifestyle information is not only unlawful, but also dangerous because it allows

                                                  4
            Case 1:19-cv-04452-ALC Document 1 Filed 05/15/19 Page 5 of 24



for the targeting of particularly vulnerable members of society. In fact, almost any organization

can rent a customer list from Maxim that contains a number of categories of detailed subscriber

information. For example, almost any organization could rent a list with the names and

addresses of all Maxim customers who are female and live in Michigan; such a list would cost

approximately $134.00 per thousand names listed.

       9.        While Maxim profits handsomely from the unauthorized rental, exchange,

and/or disclosure of its customers’ Personal Reading Information and other personal information,

it does so at the expense of its customers’ privacy and statutory rights because Maxim does not

obtain its customers’ written consent prior to disclosing their Personal Reading Information.

                                            PARTIES

        10.      Plaintiff Luther Huguelet is a natural person and citizen of Harrison, Michigan.

Plaintiff Huguelet is a subscriber to Maxim magazine, and was a subscriber between May 15,

2016 and July 30, 2016 as well. Maxim magazine is published by Maxim. While residing in, a

citizen of, and present in Michigan, Plaintiff Huguelet purchased his subscription to Maxim

magazine directly from Maxim. Prior to and at the time he subscribed to Maxim, Maxim did not

notify Plaintiff Huguelet that it discloses the Personal Reading Information of its customers, and

Plaintiff Huguelet has never authorized Maxim to do so. Furthermore, Plaintiff Huguelet was

never provided any written notice that Maxim rents, exchanges, or otherwise discloses its

customers’ Personal Reading Information, or any means of opting out. Since subscribing to

Maxim, and between May 15, 2016 and July 30, 2016, Maxim disclosed, without consent or prior

notice, Plaintiff Huguelet’s Personal Reading Information to data aggregators, data appenders,

and/or data cooperatives, who then supplement that information with data from their own files.

Moreover, during that same period, Maxim rented or exchanged mailing lists containing Plaintiff

Huguelet’s Personal Reading Information to third parties seeking to contact Maxim subscribers,
                                                 5
          Case 1:19-cv-04452-ALC Document 1 Filed 05/15/19 Page 6 of 24



without first obtaining Plaintiff Huguelet’s written consent or even giving him prior notice of the

rentals, exchanges, and/or other disclosures. Because Maxim rented, exchanged, and/or

otherwise disclosed his Personal Reading Information, Plaintiff Huguelet now receives junk mail

from various organizations that do not offer products or services to consumers. These

unwarranted mailings waste Plaintiff Huguelet’s time, money, and resources. These harassing

junk mailings received by Plaintiff Huguelet’ are attributable to Maxim’s unauthorized rental,

exchange, and/or disclosure of his Personal Reading Information. Because Plaintiff Huguelet is

entitled by law to privacy in his Personal Reading Information, and because he paid money for

his subscription, Maxim’s disclosure of his Personal Reading Information deprived Plaintiff

Huguelet of the full set of benefits to which he was entitled as a part of his Maxim subscription,

thereby causing him economic harm. Accordingly, what Plaintiff Huguelet received (a

subscription without statutory privacy protections) was less valuable than what he paid for (a

subscription with accompanying statutory privacy protections), and he would not have been

willing to pay as much, if at all, for his Maxim subscription had he known that Maxim would

disclose his Personal Reading Information.

        11.     Defendant Maxim Inc. is a Delaware corporation with its principal place of

business at 415 Madison Ave, 3rd Floor, New York, New York 10017. Maxim Inc. does

business throughout Michigan and the entire United States.

        12.     Defendant Biglari Holdings, Inc. is a Delaware corporation with its principal

place of business at 17802 IH 10 West, Suite 400, San Antonio, Texas 78257. Biglari Holdings

Inc. does business throughout Michigan and the entire United States.

                                JURISDICTION AND VENUE

       13.      This Court has subject matter jurisdiction over this civil action pursuant to 28



                                                 6
          Case 1:19-cv-04452-ALC Document 1 Filed 05/15/19 Page 7 of 24



U.S.C. § 1332(d) because there are more than 100 class members and the aggregate amount in

controversy exceeds $5,000,000, exclusive of interest, fees, and costs, and at least one Class

member is a citizen of a state different from each of the Defendants. This Court has

supplemental jurisdiction over state law claims pursuant to 28 U.S.C. § 1367.

        14.      The Court has personal jurisdiction over Defendants because Defendants

conduct substantial business within New York, such that Defendants have significant,

continuous, and pervasive contacts within the State of New York. Additionally, Defendant

Maxim Inc.’s principal place of business is in New York, New York.

        15.       Venue is proper in this District pursuant to 28 U.S.C. § 1391 because

Defendants do substantial business in this District, a substantial part of the events giving rise to

Plaintiff’s claims took place within this judicial District, and Defendant Maxim Inc.’s principal

place of business is within this District.

                                   FACTUAL BACKGROUND

                        Michigan’s Preservation of Personal Privacy Act

        16.      In 1988, members of the United States Senate warned that records of consumers’

purchases and rentals of audiovisual and publication materials offer “a window into our loves,

likes, and dislikes,” and that “the trail of information generated by every transaction that is now

recorded and stored in sophisticated record-keeping systems is a new, more subtle and pervasive

form of surveillance.” S. Rep. No. 100-599 at 7–8 (1988) (statements of Sens. Simon and Leahy,

respectively).

        17.      Recognizing the need to further protect its citizens’ privacy rights, Michigan’s

legislature enacted the PPPA “to preserve personal privacy with respect to the purchase, rental, or

borrowing of certain materials,” by prohibiting companies from disclosing certain types of

sensitive consumer information. H.B. No. 5331, 1988 Mich. Legis. Serv. 378 (West).
                                                  7
          Case 1:19-cv-04452-ALC Document 1 Filed 05/15/19 Page 8 of 24



       18.      Subsection 2 of the PPPA states:

               [A] person, or an employee or agent of the person, engaged in
               the business of selling at retail, renting, or lending books or
               other written materials . . . shall not disclose to any person,
               other than the customer, a record or information concerning the
               purchase . . . of those materials by a customer that indicates the
               identity of the customer.

PPPA § 2 (emphasis added).

       19.      Michigan’s protection of reading information reflects the “gut feeling that

people ought to be able to read books and watch films without the whole world knowing,” and

recognizes that “[b]ooks and films are the intellectual vitamins that fuel the growth of individual

thought. The whole process of intellectual growth is one of privacy—of quiet, and reflection.

This intimate process should be protected from the disruptive intrusion of a roving eye.” S. Rep.

No. 100–599, at 6 (Statement of Rep. McCandless).

       20.      As Senator Patrick Leahy recognized in proposing the Video and Library Privacy

Protection Act (later codified as the Video Privacy Protection Act, 18 U.S.C. § 2710), “[i]n

practical terms our right to privacy protects the choice of movies that we watch with our family in

our own homes. And it protects the selection of books that we choose to read.” 134 Cong. Rec.

S5399 (May 10, 1988).

       21.      Senator Leahy also explained why choices in movies and reading materials are so

private: “These activities are at the core of any definition of personhood. They reveal our likes

and dislikes, our interests and our whims. They say a great deal about our dreams and ambitions,

our fears and our hopes. They reflect our individuality, and they describe us as people.” Id.

       22.      Michigan’s passage of the PPPA also established as a matter of law “that a

person’s choice in reading, music, and video entertainment is a private matter, and not a fit

subject for consideration by gossipy publications, employers, clubs, or anyone else for that
                                                 8
          Case 1:19-cv-04452-ALC Document 1 Filed 05/15/19 Page 9 of 24



matter.” Privacy: Sales, Rentals of Videos, etc., House Legislative Analysis Section, H.B. No.

5331, Jan. 20, 1989 (attached hereto as Exhibit B).

       23.      Despite the fact that thousands of Michigan residents subscribe to Maxim’s

publications, Maxim disregarded its legal responsibility by systematically violating the PPPA.

    The Personal Information Market: Consumers’ Personal Information Has Real Value

       24.      In 2001, Federal Trade Commission (“FTC”) Commissioner Orson Swindle

remarked that “the digital revolution . . . has given an enormous capacity to the acts of collecting

and transmitting and flowing of information, unlike anything we’ve ever seen in our lifetimes . . .

[and] individuals are concerned about being defined by the existing data on themselves.”2

       25.      More than a decade later, Commissioner Swindle’s comments ring truer than

ever, as consumer data feeds an information marketplace that supports a $26 billion dollar per

year online advertising industry in the United States.3

       26.      The FTC has also recognized that consumer data possesses inherent monetary

value within the new information marketplace and publicly stated that:

               Most consumers cannot begin to comprehend the types and amount
               of information collected by businesses, or why their information
               may be commercially valuable. Data is currency. The larger the
               data set, the greater potential for analysis—and profit.4


2
 The Information Marketplace: Merging and Exchanging Consumer Data (Mar. 13, 2001), at
8:15-11:16, available at
https://www.ftc.gov/sites/default/files/documents/public_events/information-marketplace-
merging-and-exchanging-consumer-data/transcript.pdf (last visited Jan. 29, 2019).
3
  See Web’s Hot New Commodity: Privacy, WSJ.com (Feb. 28, 2011),
http://online.wsj.com/article/SB10001424052748703529004576160764037920274
.html (last visited Jan. 29, 2019).
4
  Statement of FTC Commissioner Pamela Jones Harbour (Dec. 7, 2009), at 2, available
at https://www.ftc.gov/sites/default/files/documents/public_statements/remarks-ftc-
exploring-privacy-roundtable/091207privacyroundtable.pdf (last visited Jan. 29, 2019)
(emphasis added).

                                                 9
         Case 1:19-cv-04452-ALC Document 1 Filed 05/15/19 Page 10 of 24



       27.      In fact, an entire industry exists while companies known as data aggregators

purchase, trade, and collect massive databases of information about consumers. Data

aggregators then profit by selling this “extraordinarily intrusive” information in an open and

largely unregulated market.5

       28.      The scope of data aggregators’ knowledge about consumers is immense: “If

you are an American adult, the odds are that [they] know[] things like your age, race, sex,

weight, height, marital status, education level, politics, buying habits, household health worries,

vacation dreams—and on and on.”6

       29.      Further, “[a]s use of the Internet has grown, the data broker industry has already

evolved to take advantage of the increasingly specific pieces of information about consumers

that are now available.”7

       30.      Recognizing the serious threat the data mining industry poses to consumers’

privacy, on July 25, 2012, the co-Chairmen of the Congressional Bi-Partisan Privacy Caucus

sent a letter to nine major data brokerage companies seeking information on how those

companies collect, store, and sell their massive collections of consumer data.8



5
  See Martha C. White, Big Data Knows What You’re Doing Right Now, TIME.com (July 31,
2012), http://moneyland.time.com/2012/07/31/big-data-knows-what-youre-doing-right-now/
(last visited Jan. 29, 2019).
6
 Natasha Singer, You for Sale: Mapping, and Sharing, the Consumer Genome, N.Y. Times (June
16, 2012), available at http://www.nytimes.com/2012/06/17/technology/acxiom-the-quiet-giant-of-
consumer-database-marketing.html (last visited Jan. 29, 2019).
7
 Letter from Senator John D. Rockefeller IV, Chairman, Senate Committee on Commerce,
Science, and Transportation, to Scott E. Howe, Chief Executive Officer, Acxiom (Oct. 9, 2012)
available at http://www.commerce.senate.gov/public/?a=Files.Serve&File_id=3bb94703-5ac8-
4157-a97b-a658c3c3061c (last visited Jan. 29, 2019).
8
 See Bipartisan Group of Lawmakers Query Data Brokers About Practices Involving
Consumers’ Personal Information, Website of Senator Ed Markey (July 24, 2012),
                                                 10
            Case 1:19-cv-04452-ALC Document 1 Filed 05/15/19 Page 11 of 24



           31.    In their letter, the co-Chairmen recognized that:

                 By combining data from numerous offline and online sources, data
                 brokers have developed hidden dossiers on every U.S. consumer.
                 This large[-]scale aggregation of the personal information of
                 hundreds of millions of American citizens raises a number of
                 serious privacy concerns.9

           32.    Data aggregation is especially troublesome when consumer information is sold

to direct-mail advertisers. In addition to causing waste and inconvenience, direct-mail

advertisers often use consumer information to lure unsuspecting consumers into various scams,10

including fraudulent sweepstakes, charities, and buying clubs. Thus, when companies like

Maxim share information with data aggregators, data cooperatives, and direct-mail advertisers,

they contribute to the “[v]ast databases of names and personal information” that are often “sold

to thieves by large publicly traded companies,” which “put[s] almost anyone within the reach of

fraudulent telemarketers” and other criminals.11

           33.    Information disclosures like Maxim’s are particularly dangerous to the elderly.

“Older Americans are perfect telemarketing customers, analysts say, because they are often at

home, rely on delivery services, and are lonely for the companionship that telephone callers

provide.”12 The FTC notes that “[t]he elderly often are the deliberate targets of fraudulent



http://www.markey.senate.gov/news/press-releases/bipartisan-group-of-lawmakers-query-data-
brokers-about-practices-involving-consumers-personal-information (last visited Jan. 29, 2019).
9
    Id.
10
  See Prize Scams, Federal Trade Commission, http://www.consumer.ftc.gov/articles/0199-prize-
scams (last visited Jan. 29, 2019).
11
   Charles Duhigg, Bilking the Elderly, With a Corporate Assist, N.Y. Times, May 20, 2007,
available at http://www.nytimes.com/2007/05/20/business/20tele.html?pagewanted=all&_r=0
(last visited Jan. 29, 2019).
12
     Id.
                                                  11
               Case 1:19-cv-04452-ALC Document 1 Filed 05/15/19 Page 12 of 24



telemarketers who take advantage of the fact that many older people have cash reserves or other

assets to spend on seemingly attractive offers.”13

          34.       Indeed, an entire black market exists while the personal information of

vulnerable elderly Americans is exchanged. Thus, information disclosures like Maxim’s are

particularly troublesome because of their cascading nature: “Once marked as receptive to [a

specific] type of spam, a consumer is often bombarded with similar fraudulent offers from a host

of scam artists.”14

          35.       Maxim is not alone in jeopardizing its subscribers’ privacy and well-being in

exchange for increased revenue: disclosing subscriber information to data aggregators, data

appenders, data cooperatives, direct marketers, and other third parties is a widespread practice in

the publishing industry.

          36.       Thus, as consumer data has become an ever-more valuable commodity, the data

mining industry has experienced rapid and massive growth. Unfortunately for consumers, this

growth has come at the expense of their most basic privacy rights.

     Consumers Place Monetary Value on their Privacy and Consider Privacy Practices When
                                    Making Purchases

          37.       As the data aggregation and cooperative industry has grown, so too have

consumer concerns regarding the privacy of their personal information.

          38.       A recent survey conducted by Harris Interactive on behalf of TRUSTe, Inc.




13
   Fraud Against Seniors: Hearing before the Senate Special Committee on Aging (August 10,
2000) (prepared statement of the FTC), available at
https://www.ftc.gov/sites/default/files/documents/public_statements/prepared-statement-federal-
trade-commission-fraud-against-seniors/agingtestimony.pdf (last visited Jan. 29, 2019).
14
     See id.

                                                   12
            Case 1:19-cv-04452-ALC Document 1 Filed 05/15/19 Page 13 of 24



showed that 89 percent of consumers polled avoid doing business with companies who they

believe do not protect their privacy online.15 As a result, 81 percent of smartphone users polled

said that they avoid using smartphone apps that they don’t believe protect their privacy online.16

           39.   Thus, as consumer privacy concerns grow, consumers are increasingly

incorporating privacy concerns and values into their purchasing decisions and companies viewed

as having weaker privacy protections are forced to offer greater value elsewhere (through better

quality and/or lower prices) than their privacy- protective competitors.

           40.   In fact, consumers’ personal information has become such a valuable

commodity that companies are beginning to offer individuals the opportunity to sell their

personal information themselves.17

           41.   These companies’ business models capitalize on a fundamental tenet underlying

the personal information marketplace: consumers recognize the economic value of their private

data. Research shows that consumers are willing to pay a premium to purchase services from

companies that adhere to more stringent policies of protecting their personal data.18




15
   See 2014 TRUSTe US Consumer Confidence Privacy Report, TRUSTe,
http://www.theagitator.net/wp-content/uploads/012714_ConsumerConfidenceReport_US1.pdf
(last visited Jan. 29, 2019).
16
     Id.
17
  See Joshua Brustein, Start-Ups Seek to Help Users Put a Price on Their Personal Data, N.Y.
Times (Feb. 12, 2012), available at http://www.nytimes.com/2012/02/13/technology/start-ups-
aim-to-help-users-put-a-price-on-their-personal-data.html (last visited Jan. 29, 2019).
18
   See Tsai, Cranor, Acquisti, and Egelman, The Effect of Online Privacy Information on
Purchasing Behavior, 22(2) Information Systems Research 254, 254 (2011); see also European
Network and Information Security Agency, Study on monetising privacy (Feb. 27, 2012),
available at https://www.enisa.europa.eu/activities/identity-and-
trust/library/deliverables/monetising-privacy (last visited Jan. 29, 2019).

                                                13
           Case 1:19-cv-04452-ALC Document 1 Filed 05/15/19 Page 14 of 24



         42.     Thus, in today’s economy, individuals and businesses alike place a real,

quantifiable value on consumer data and corresponding privacy rights.19 As such, while a

business offers customers a service that includes statutorily guaranteed privacy protections, yet

fails to honor these guarantees, the customer receives a service of less value than the service paid

for.

       Maxim Unlawfully Rents, Exchanges, And Discloses Its Customers’ Personal Reading
                                       Information

         43.     Maxim maintains a vast digital database comprised of its customers’ Personal

Reading Information. Maxim discloses its customers’ Personal Reading Information to data

aggregators and appenders who then supplement that information with additional sensitive

personal information about each Maxim customer, including gender and other matching and

targeting data provided by Facebook. (See, e.g., Exhibit A).

         44.     Maxim then rents and/or exchanges its mailing lists—which include subscribers’

Personal Reading Information identifying which individuals purchased which magazines, and

can include the sensitive information obtained from data aggregators and appenders—to other

data aggregators and appenders, other consumer-facing businesses, marketing companies, and

organizations soliciting donations (See id.).

         45.     Maxim also discloses its customers’ Personal Reading Information to data

cooperatives, who in turn, give Maxim access to their own mailing list databases.

         46.     As a result of Maxim’s data compiling and sharing practices, companies can




19
   See Hann, et al., The Value of Online Information Privacy: An Empirical Investigation (Oct.
2003) at 2, available at
http://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.321.6125&rep=rep1&type=pdf (last
visited Aug. 30, 2018) (“The real policy issue is not whether consumers value online privacy. It is
obvious that people value online privacy.”)
                                                 14
         Case 1:19-cv-04452-ALC Document 1 Filed 05/15/19 Page 15 of 24



purchase and/or obtain mailing lists from Maxim that identify Maxim customers by their most

intimate details. Maxim’s disclosure of such sensitive and personal information puts consumers,

especially the more vulnerable members of society, at risk of serious harm from scammers. For

example, Maxim will rent—to almost any organization willing to pay for it—a list with the

names and addresses of all persons who are female, reside in Michigan, and subscribe to Maxim;

such a list would cost approximately $134.00 per thousand names listed.

       47.      Maxim does not seek its customers’ prior written consent to any of these

disclosures and its customers remain unaware that their Personal Reading Information and other

sensitive personal information is being rented and exchanged on the open market.

       48.      Consumers can sign up for Maxim subscriptions through numerous media

outlets, including the Internet, telephone, or traditional mail. Regardless of how the consumer

subscribes, Maxim never requires the individual to read or agree to any terms of service, privacy

policy, or information-sharing policy. Consequently, Maxim uniformly fails to obtain any form

of consent from – or even provide effective notice to – its customers before disclosing their

Personal Reading Information.

       49.      As a result, Maxim disclosed its customers’ Personal Reading Information –

including their reading habits and preferences that can “reveal intimate facts about our lives,

from our political and religious beliefs to our health concerns”20 – to anybody willing to pay for

it.

       50.      By and through these actions, Maxim has intentionally disclosed to third parties

its Michigan customers’ Personal Reading Information without consent, in direct violation of the




20
  California’s Reader Privacy Act Signed into Law, Electronic Frontier Foundation (Oct. 3,
2011), https://www.eff.org/press/archives/2011/10/03 (last visited Jan. 29, 2019).
                                                15
         Case 1:19-cv-04452-ALC Document 1 Filed 05/15/19 Page 16 of 24



PPPA.

                              CLASS ACTION ALLEGATIONS

        51.    Plaintiff seeks to represent a class defined as all Michigan residents who, at any

point in time between May 15, 2016 and July 30, 2016, had their Personal Reading Information

disclosed to third parties by Maxim without consent (the “Class”). Excluded from the Class is

any entity in which the Defendants have a controlling interest, as well as all officers and

directors of Defendants.

        52.    Members of the Class are so numerous that their individual joinder herein is

impracticable. On information and belief, members of the Class number in the thousands. The

precise number of Class members and their identities are unknown to Plaintiff at this time but

may be determined through discovery. Class members may be notified of the pendency of this

action by mail and/or publication through the distribution records of Defendants.

        53.    Common questions of law and fact exist as to all Class members and predominate

over questions affecting only individual Class members. Common legal and factual questions

include, but are not limited to: (a) whether Maxim is a “retailer or distributor” of publications

(i.e., magazines); (b) whether Maxim obtained consent before disclosing to third parties

Plaintiff’s and the Class’s Personal Reading Information; (c) whether Maxim’s disclosures of

Plaintiff’s and the Class’s Personal Reading Information violated the PPPA; and (d) whether

Maxim’s rental, exchange, and/or disclosure of Plaintiff’s and the Class’s Personal reading

Information constitutes unjust enrichment.

        54.    The claims of the named Plaintiff are typical of the claims of the Class in that the

named Plaintiff and the Class sustained damages as a result of Defendants’ uniform wrongful

conduct, based upon Defendants’ disclosure of Plaintiff’s and the Class’s Personal Reading


                                                 16
         Case 1:19-cv-04452-ALC Document 1 Filed 05/15/19 Page 17 of 24



Information.

        55.     Plaintiff is an adequate representative of the Class because his interests do not

conflict with the interests of the Class members he seeks to represent, he has retained competent

counsel experienced in prosecuting class actions, and he intends to prosecute this action

vigorously. The interests of Class members will be fairly and adequately protected by Plaintiff

and his counsel.

        56.     The class mechanism is superior to other available means for the fair and efficient

adjudication of the claims of Class members. Each individual Class member may lack the

resources to undergo the burden and expense of individual prosecution of the complex and

extensive litigation necessary to establish Defendants’ liability. Individualized litigation

increases the delay and expense to all parties and multiplies the burden on the judicial system

presented by the complex legal and factual issues of this case. Individualized litigation also

presents a potential for inconsistent or contradictory judgments. In contrast, the class action

device presents far fewer management difficulties and provides the benefits of single

adjudication, economy of scale, and comprehensive supervision by a single court on the issue of

Defendants’ liability. Class treatment of the liability issues will ensure that all claims and

claimants are before this Court for consistent adjudication of the liability issues.

                                            COUNT I
                     Violation of the Preservation of Personal Privacy Act
                                           (PPPA § 2)

        57.     Plaintiff repeats the allegations contained in the foregoing paragraphs as if fully

set forth herein.

        58.     Plaintiff brings this claim individually and on behalf of members of the Class

against Maxim (defined herein to include both Maxim Inc. and Biglari Holdings Inc.).


                                                 17
         Case 1:19-cv-04452-ALC Document 1 Filed 05/15/19 Page 18 of 24



       59.     As a magazine publisher that sells subscriptions to consumers, Maxim is engaged

in the business of selling written materials at retail. See PPPA § 2.

       60.     By purchasing a subscription to Maxim magazine, Plaintiff purchased written

materials directly from Maxim. See PPPA § 2.

       61.     Because Plaintiff purchased written materials directly from Maxim, he is a

“customer” within the meaning of the PPPA. See PPPA § 1.

       62.     At various times between May 15, 2016 and July 30, 2016, Maxim disclosed

Plaintiff’s Personal Reading Information, which identified him as a Maxim customer, in at least

three ways.

       63.     First, Maxim disclosed mailing lists containing Plaintiff’s Personal Reading

Information to data aggregators and data appenders, who then supplemented the mailing lists

with additional sensitive information from their own databases, before sending the mailing lists

back to Maxim.

       64.     Second, Maxim disclosed mailing lists containing Plaintiff’s Personal Reading

Information to data cooperatives, who in turn gave Maxim access to their own mailing list

databases.

       65.     Third, Maxim rented and/or exchanged its mailing lists containing Plaintiff’s

Personal Reading Information—enhanced with additional information from data aggregators and

appenders—to third parties, including other consumer-facing companies, direct-mail advertisers,

and organizations soliciting monetary contributions, and volunteer work.

       66.     Because the mailing lists included the additional information from the data

aggregators and appenders, the lists were more valuable, and Maxim was able to increase its

profits gained from the mailing list rentals and/or exchanges.


                                                 18
         Case 1:19-cv-04452-ALC Document 1 Filed 05/15/19 Page 19 of 24



       67.       By renting, exchanging, or otherwise disclosing its customer lists, between May

15, 2016 and July 30, 2016, Maxim disclosed to persons other than Plaintiff records or

information concerning his purchase of written materials from Maxim. See PPPA § 2.

       68.       The information Maxim disclosed indicates Plaintiff’s name and address, as well

as the fact that he subscribed Maxim. Accordingly, the records or information disclosed by

Maxim indicate Plaintiff’s identity. See PPPA § 2.

       69.       Plaintiff and the members of the Class never consented to Maxim disclosing their

Personal Reading Information to anyone.

       70.       Worse yet, Plaintiff and the members of the Class did not receive notice before

Maxim disclosed their Personal Reading Information to third parties.

       71.       On information and belief, Maxim’s disclosures of Plaintiff’s and the Class’s

Personal Reading Information between May 15, 2016 and July 30, 2016 were not made pursuant

to a court order, search warrant, or grand jury subpoena.

       72.       Maxim’s disclosures of Plaintiff’s and the Class’s Personal Reading Information

between May 15, 2016 and July 30, 2016 were not made to collect payment for their

subscriptions.

       73.       Maxim’s disclosures of Plaintiff’s Personal Reading Information between May

15, 2016 and July 30, 2016 were made to data aggregators, data appenders, data cooperatives,

direct-mail advertisers, and organizations soliciting monetary contributions, and volunteer

work—all in order to increase Maxim’s revenue. Accordingly, Maxim’s disclosures were not

made for the exclusive purpose of marketing goods and services directly to Plaintiff and the

members of the Class.

       74.       By disclosing Plaintiff’s Personal Reading Information between May 15, 2016


                                                 19
         Case 1:19-cv-04452-ALC Document 1 Filed 05/15/19 Page 20 of 24



and July 30, 2016, Maxim violated Plaintiff’s and the Class’s statutorily-protected right to

privacy in their reading habits. See PPPA § 2.

       75.     Additionally, because Plaintiff and the members of the Class paid for their

subscriptions to Maxim’s publications, and Maxim was obligated to comply with the PPPA,

Maxim’s unlawful disclosure of Plaintiff’s and the other Class members’ Personal Reading

Information deprived Plaintiff and the Class members of the full value of their paid-for

subscriptions. Because Plaintiff and the other Class members ascribe monetary value to the

privacy of their Personal Reading Information, Maxim’s unlawful rental, exchange, and/or other

disclosure of their Personal Reading Information caused them to receive less value than they paid

for, thereby causing them economic harm.

       76.     Likewise, because Plaintiff and the other Class members ascribe monetary value

to the privacy of their Personal Reading Information, a magazine publication subscription that

keeps their Personal Reading Information private is more valuable than one that does not.

       77.     Accordingly, had Plaintiff been adequately informed of Maxim’s disclosure

practices, he would not have been willing to purchase his Maxim subscription at the price

charged, if at all. Thus, Maxim’s unlawful disclosures caused Plaintiff economic harm.

       78.     Maxim’s disclosure of Plaintiff’s Personal Reading Information to third parties

has also caused an influx of third-party print advertisements.

       79.     As a result of Maxim’s unlawful disclosure of their Personal Reading Information

between May 15, 2016 and July 30, 2016, Plaintiff and the members of the Class have suffered

privacy and economic injuries. On behalf of himself and the Class, Plaintiff seeks: (1) actual

damages, including disgorgement, or $5,000.00, whichever is greater, per Class member

pursuant to PPPA § 5(a); and (2) costs and reasonable attorneys’ fees pursuant to PPPA § 5(b).


                                                 20
         Case 1:19-cv-04452-ALC Document 1 Filed 05/15/19 Page 21 of 24




                                           COUNT II
                                        Unjust Enrichment

       80.      Plaintiff repeats the allegations contained in the paragraphs above as if fully set

forth herein.

       81.      Plaintiff brings this claim individually and on behalf of members of the Class

against Maxim (defined herein to include both Maxim Inc. and Biglari Holdings Inc.).

       82.      Plaintiff and the Class members conferred benefits on Maxim by providing

Maxim with their Personal Reading Information and paying Maxim for their magazine

publication subscriptions.

       83.      Maxim received and retained the information and money belonging to Plaintiff

and the Class when Plaintiff and the Class subscribed to Maxim’s publications.

       84.      Because Maxim received and processed Plaintiff’s and the Class’s subscription

payments and Personal Reading Information, and because Maxim has employees and/or agents

handling customer accounts and billing as well as customer data, Maxim appreciates or has

knowledge of such benefits.

       85.      Under the PPPA, Plaintiff and the Class members were entitled to confidentiality

in their Personal Reading Information as part of their subscriptions.

       86.      Under principles of equity and good conscience, because Maxim failed to comply

with the PPPA between May 15, 2016 and July 30, 2016, Maxim should not be allowed to retain

the full amount of money Plaintiff and the Class paid for their subscriptions or the money it

received by renting, exchanging, and/or otherwise disclosing Plaintiff’s and the Class’s Personal

Reading Information between May 15, 2016 and July 30, 2016.

       87.      Moreover, Maxim should not be allowed to retain the monies it received as a

result of renting, exchanging, and/or otherwise disclosing Plaintiff’s and the Class’s Personal

                                                 21
         Case 1:19-cv-04452-ALC Document 1 Filed 05/15/19 Page 22 of 24



Reading Information between May 15, 2016 and July 30, 2016.

        88.     Plaintiff and the other Class members have suffered actual damages as a result of

Maxim’s unlawful conduct in the form of the value Plaintiff and the other Class members paid

for and ascribed to the confidentiality of their Personal Reading Information. This amount is

tangible and will be calculated at trial.

        89.     Additionally, Plaintiff and the Class members have suffered actual damages

inasmuch as Maxim’s failure to inform them that it would disclose their Personal Reading

Information caused them to purchase magazine publication subscriptions when they otherwise

would not have.

        90.     Further, a portion of the purchase price of each Maxim magazine subscription

sold to Plaintiff and the other Class members was intended to ensure the confidentiality of

Plaintiff’s and the other Class members’ Personal Reading Information, as required by the PPPA.

Because Plaintiff and the other Class members were denied services that they paid for and were

entitled to receive—i.e., confidentiality of their Personal Reading Information—and because

Plaintiff and the Class would have commanded a discount to voluntarily forego those benefits,

they incurred actual monetary damages.

        91.     To prevent inequity, Maxim should return to Plaintiff and the Class the value they

ascribe to confidentiality of their Personal Reading Information and all money derived from

Maxim’s rental, exchange, and/or other disclosure of Plaintiff’s and the Class’s Personal Reading

Information between May 15, 2016 and July 30, 2016.

        92.     Accordingly, Plaintiff and the Class members seek an order declaring that

Maxim’s conduct constitutes unjust enrichment, and awarding Plaintiff and the Class restitution

in an amount to be calculated at trial equal to the amount of money obtained by Maxim through


                                                22
         Case 1:19-cv-04452-ALC Document 1 Filed 05/15/19 Page 23 of 24



its rental, exchange, and/or other disclosure, between May 15, 2016 and July 30, 2016, of

Plaintiff’s and the Class’s Personal Reading Information.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, seeks

a judgment against Defendants as follows:

              A.      For an order certifying the Class under Rule 23 of the Federal Rules
                      of Civil Procedure and naming Plaintiff as representative of the Class
                      and Plaintiff’s attorneys as Class Counsel to represent the Class;

                B.      For an order declaring that Defendants’ conduct as described herein
                        violates the Preservation of Personal Privacy Act, PPPA;

                C.      For an order finding in favor of Plaintiff and the Class on all counts
                        asserted herein;

                D.      For an award of actual damages or $5,000, whichever is greater, to
                        Plaintiff and each Class member, as provided by the Preservation of
                        Personal Privacy Act, PPPA § 5(a);

                E.      For prejudgment interest on all amounts awarded;

                F.      For an order of restitution and all other forms of equitable monetary
                        relief;

                G.      For an order awarding Plaintiff and the Class their reasonable
                        attorneys’ fees and expenses and costs of suit.

                                        JURY DEMAND

       Plaintiff demands a trial by jury on all causes of action and issues so triable.




                                                 23
       Case 1:19-cv-04452-ALC Document 1 Filed 05/15/19 Page 24 of 24



Dated: May 15, 2019          Respectfully submitted,

                                    By:           /s Philip L. Fraietta
                                                  Philip L. Fraietta

                                    Joseph I. Marchese
                                    jmarchese@bursor.com
                                    Philip L. Fraietta
                                    pfraietta@bursor.com
                                    BURSOR & FISHER, P.A.
                                    888 Seventh Avenue
                                    New York, New York 10019
                                    Tel: 646.837.7150
                                    Fax: 212.989.9163

                                    Frank S. Hedin*
                                    fhedin@hedinhall.com
                                    David W. Hall*
                                    dhall@hedinhall.com
                                    HEDIN HALL LLP
                                    1395 Brickell Avenue, Suite 900
                                    Miami, Florida 33131
                                    Tel: 305.357.2107
                                    Fax: 305.200.8801

                                    *Pro Hac Vice Forthcoming

                                    Counsel for Plaintiff Luther Huguelet




                                      24
